TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00435-CV



               In re Texas Alcoholic Beverage Commission and Sherry Cook,
                      in her Official Capacity as TABC Administrator


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex R. App. P. 52.8(a). Relators’

emergency motion to stay and for expedited consideration is dismissed as moot.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Pemberton, Goodwin, and Field

Filed: June 21, 2013